DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 119-138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 119 recites the phrase “in particular” and “preferably” in lines 2, 4, 6-7, and 9. Each of these phrases are unclear. For example, what is meant by “in particular for cleaning teeth” in lines 1-2, can the tool have other intended uses? In line 4, what is meant by “…in particular which supporting means define, or comprise…” In lines 5-7, what is meant by “cleaning means…in particular, being in the form of a corresponding brush, preferably a dental brush or in the form of a pick or toothpick, or in the form of corresponding dental floss…” Can the cleaning means be alternatively include other tools, such as tongue scrapers, etc.? If it is “in particular” a brush, how can the tool also be a pick, toothpick, or floss? In line 9, what is meant by “in particular”?
Claim 119 recites the limitations “the oral cavity” in line 1, "the handle" in line 5, “the engaging and cleaning means” in line 5, “the form of a corresponding brush” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 120 recites the limitation "the rest condition or non-operating condition" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 120 line 2, it is unclear what is meant by “…shaped such as to define”. 
Claim 120 line 4, it is unclear what is meant by “preferably flat”. 
Claim 122 recites the phrase “in particular” and “preferably” in multiple occurrences in lines 2-6 and 8. Each of these phrases are unclear. It is unclear of the limitation following the phrase “in particular” or “preferably” is required. 
Claim 123 recites the phrase “in particular” in multiple occurrences in lines 3-4. Each of these phrases are unclear. It is unclear of the limitation following the phrase “in particular” is required. 
Claim 123 recites the limitations “the form of a body” in line 2 and “the outer surface of the supporting means, or handle, of at least one similar cleaning tool” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 124 is unclear in what the term “they” is referring to in line 2.
Claim 125 lines 2-3, it is unclear what is meant by “…in particular a cross section in the general shape of a ‘U’ or ‘V’”.
Claim 126 recites the limitation “the free end” in line 2 and "the supporting end" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 122, from which claim 126 depends, requires first and second ends. Are these ends also the first and second ends?
Claim 126 lines 2-3, it is unclear what is meant by “…in particular its lower resting end, that is to say, in particular…”
 Claim 127 recites the limitation "the free lower end portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 130 recites the limitation "the free end portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 130 lines 2-3, it is unclear what is meant by “…housing means, in particular comprising at least one respective seat…”
Claim 131 recites the limitation "the form of a respective seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 132 recites the limitation "the form of a respective seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 132, it is unclear what is meant by “that is to say”.
Claim 133 recites the limitations "the free end portion" in line 1, “the housing means” in line 1, “the corresponding fingers” in lines 2-3, “the free end portion of the supporting means” in line 3, “the engagement or rest” in line 5.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 133 recites the phrase “in particular” in multiple occurrences. Each of these phrases are unclear. It is unclear of the limitation following the phrase “in particular” is required. Also, the phrase “that is to say” is also unclear.
Claim 134 recites the limitation "the free end portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear what “end portion” is being referred to at the end of line 5.
Claim 135 recites the limitation "the transversal end face of the end portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 135 recites the phrase “in particular” in multiple occurrences. Each of these phrases are unclear. It is unclear of the limitation following the phrase “in particular” is required.
Claim 136 recites the limitation "the end portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 136 in line 2 it is unclear what is meant by “in particular frontally”.
Claim 138 recites the limitations "the opposite lateral edges" in line 1, “the middle zone” in line 4, “the free end portion” and “the end” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 138, it is unclear what is meant by “the respective end” in Line 2 and “the end” in line 7. What ends are being referred to?
Claim 138, it is unclear what dimensions are being claimed by the use of the phrasing “preferably” or “optimally” in lines 3, 6, and 8-9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 119, 121-127, 129-134, 136-137 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart, US 5,388,600.
	Hart discloses the claimed invention including a tool for cleaning an oral cavity and teeth of a person (1), the tool comprising supporting means for cleaning that defines the handle of the tool (2), an engaging and cleaning means being in the form of dental floss (9), wherein the handle has a free end portion that forms gripping means for the fingers of a user (5, 6; see Figures and Column 2 Lines 40-47) to clean the teeth (Column 1 Lines 56-63). Regarding claim 121, the handle has a peripheral longitudinal surface that is shaped so as to form means for mutual stacking with the handles of similar cleaning tools (as shown in Figures 1 and 5-6). Regarding claim 122, the handle is a longitudinally elongate body in a longitudinal axis (length of handle 2 is in a longitudinal axis, see Figures) and extends between first and second ends (Figures 2-3), the second end is lower than an upper first end (Figure 3), the lower end is designed to rest on a supporting surface (Figure 3), the elongate body has a large longitudinal face caving frontally (upper face of 3, facing upwards in Figure 3) and a large longitudinal face facing posteriorly (the face showing out of page in Figure 4) and opposite longitudinal lateral edges (see Figures), the edges for connecting the face frontally and the face facing posteriorly (see Figures 1-4). Regarding claim 123, the handle is a body having a thickness and extends between an inner recessed surface and an outer protruding surface (see cross-section best shown in Figure 6), so that the inner surface is designed to partly overlap an outer surface of a handle of a similar cleaning tool (Figures 1, 5-6). Regarding claim 124, the handle has a cross-section such that starting from a middle zone extends diverging towards corresponding opposite lateral edges (see Figure 6). Regarding claim 125, the handle has a curved cross section in a general shape of a U (Figure 6). Regarding claim 126, the handle has a cross section that tapers away from an end and converges towards another end that has the engaging and cleaning means (Figure 2). Regarding claim 127, a free lower end portion of the handle has a transversal end surface which defines resting means on a corresponding support surface (Figure 3). Regarding claim 129, the transversal end face of the handle extends transverse with a curved profile that is semi-circular (see Figures). Regarding claim 130, a free end portion of the handle comprises at least one respective seat for gripping by the user (the cavity region of the handle at a free end, see Figures 4-6). Regarding claim 131, the housing means is in a form of a seat and has a recessed shape (Figures 4-6) that is open on one side (the lower side) and is defined by a resting bottom of a finger of a user from which lateral protrusions extend (30-37). Regarding claim 132, the housing means is in a form of a seat and extends longitudinally along a free end portion along the handle (see Figures). Regarding claim 133, a free end portion of its housing can house or receive fingers of a user (open interior of the handle, see Figures), the free end portion has a surface that protrudes outwardly and is curved (see Figures) and can engage a finger of a user (a user’s fingers can engage any of the surface including the outwardly protruding surfaces, see Figures), wherein a free portion of the handle has an inner surface that is curved to receive an engagement from the user’s fingers (open interior, see the cross section best shown in Figure 6), wherein the free end of the handle forms a peripheral gripping surface for some fingers of the user (at 6, see Figures 1-3). Regarding claim 134, the handle has an end portion from which the engaging and cleaning means extends (see Figures), the end portion in which the engaging and cleaning means extends is opposite to a free end portion (see Figures). Regarding claim 136, an end portion carrying the engaging and cleaning means extends inclined by an angle relative to the longitudinal axis of the handle (at 8, see Figure 3). Regarding claim 137, a length of the handle is more than twice a length of the engaging and cleaning means (as clearly shown in Figure 2). 
4.	Claim(s) 119-120, 127-128, 130, and 132-137 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al., WO 99/17915 (cited by Applicant).
	Roberts et al. disclose the claimed invention including a tool for cleaning an oral cavity and teeth of a person (10), the tool comprising supporting means for cleaning that defines the handle of the tool (22), an engaging and cleaning means being in the form of dental brush (24), wherein the handle has a free end portion that forms gripping means for the fingers of a user (see Figures, textures of 22) to clean the teeth (Abstract). Regarding claim 120, the handle has a free end portion (at 20) shaped to define resting means and means for keeping the tool in an upright condition (via 20, Figures 1-3B). Regarding claim 127, a free lower end portion of the handle has a transversal end surface (end surface of 20) which defines resting means on a corresponding support surface (Figure 3). Regarding claim 128, the transversal end surface of the handle forms a flat surface to form a lower rest for the tool (see Figures 1-3B). Regarding claim 130, a free end portion of the handle comprises at least one respective seat for gripping by the user (the respective seats are shown in the handle 22 in Figure 2). Regarding claim 132, the housing means is in a form of a seat and extends longitudinally along a free end portion along the handle (see Figures 1-3B). Regarding claim 133, a free end portion of its housing can house or receive fingers of a user (with recessed areas), the free end portion has a surface that protrudes outwardly and is curved (the base 20) and can engage a finger of a user (a user’s fingers can engage any of the surface including the outwardly protruding surfaces, see Figures), wherein a free portion of the handle has an inner surface that is curved to receive an engagement from the user’s fingers (curved open areas of handle 22 as shown in Figure 2), wherein the free end of the handle forms a peripheral gripping surface for some fingers of the user (see Figure 2). Regarding claim 134, the handle has an end portion from which the engaging and cleaning means extends (see Figures 1-3B), the end portion in which the engaging and cleaning means extends is opposite to a free end portion (see Figures). Regarding claim 135, there is a shaft for supporting the cleaning means from a transversal end piece of the end portion (14) and the brush has cleaning bristles longitudinally distributed (24). Regarding claim 136, an end portion carrying the engaging and cleaning means extends inclined by an angle relative to the longitudinal axis of the handle (Figures 1-2). Regarding claim 137, a length of the handle is more than twice a length of the engaging and cleaning means (as clearly shown in Figure 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg